DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 18-37 have been examined in this application.  Claims 1-17 have been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed 7/4/2022.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,548,532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,210,893 to Uosaki et al. (hereinafter Uosaki) in view of U.S. Patent 4,773,637 to Jarin.
As per claim 18, Uosaki teaches:  A patient bed (see Uosaki: “couch apparatus for medicine) comprising:
a bed board (see Fig. 4-10, [66]: tabletop) for accommodating a patient;
a bedstead (see Fig. 4-10, [64]: upper base) for supporting the bed board;
at least two sliding wheel sets (see Fig. 6, [90]: guide rollers) for allowing the bed board to move horizontally relative to the bedstead along a longitudinal direction of the bed board (see col. 4, lines [66-67]: “guide rollers [90] for smoothing the axial movement of the tabletop [66]), wherein each of the at least two sliding wheel set includes a plurality of sliding rollers along the longitudinal direction of the bed board (see col. 4, lines [68] thru col. 5, lines [1-3]: “a plurality of pairs of axial direction guide rollers [90] are provided”); and
at least one buffer roller (see Fig. 6, [88]: guide rollers restricting width directional movement of table top) on a side of a sliding wheel set of the at least two sliding wheel sets (see Fig. 6, [88] is on a same side as [90]), the at least one buffer roller being along the longitudinal direction of the bed board (see col. 5, lines [1-3]: “A plurality of pairs of width-directional guide rollers [88] are provided along the longitudinal axis of the tabletop 66 at predetermined intervals”)
wherein the sliding wheel set and the at least one buffer roller are restricted by a same surface of a guide rail (see Fig. 6, both guide rollers [90] and buffer rollers [88] contact and are restricted by an upper surface “patch plate” [64B]. The examiner interprets the upper surface of 64B to be the “same” surface throughout).
Uosaki, however, does not explicitly teach or show the following:  wherein a radius of a buffer roller of the at least one buffer roller is less than a sliding roller of the sliding wheel set.
Jarin, however, teaches multiple rollers of different radii to facilitate horizontal movement of a table top with respect to a base. Specifically, the radius of rollers [31, 32, 35] are less than second roller set [12], as shown in Fig. 2 of Jarin.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Uosaki’s radius of the guide rollers [88] to be less than its guide rollers [90] as in Jarin to more accurately and smoothly guide horizontal movement of the table top of Uosaki.
As per claim 19, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 18, however it does not explicitly disclose the following:  wherein a first distance between a buffer roller of the at least one buffer roller and an adjacent sliding roller of the plurality of sliding rollers is less than a second distance between a sliding roller of the plurality of sliding rollers and an adjacent sliding roller of the plurality of sliding rollers. Uosaki does teaches a plurality of its guide rollers [90] are providing along the longitudinal axis of the tabletop [66], per col. 5, lines [1-3].
However, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the longitudinal distance between each of the plurality of guide rollers [90] to be greater than the distance between a guide roller [90] and adjacent guide roller [88] as shown in Fig. 6, to provide for greater stability of the tabletop [66].
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having distance between guide rollers be greater than the distance between a guile roller [90] and adjacent guide roller [88].
As per claim 20, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 19, however it does not explicitly disclose the following: wherein the first distance is within the range from 1 millimeter to 10 millimeters. 
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the first distance within the range from 1 millimeter to 10 millimeters.
As per claim 21, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 18, and additionally teaches:  wherein the at least one buffer roller includes two buffer rollers on both sides of the sliding wheel, respectively (see Fig. 6, guide rollers [88] are on both sides of guide rollers [90]).
As per claim 22, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 21, and additionally teaches: wherein the two buffer rollers are symmetrical on both sides of the sliding roller set (See Fig. 6, they appear symmetrical).
As per claim 23, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: further comprising at least one first guide rail (see Fig. 6-7, [64B] may be considered “a guide rail”) facilitating movements of the at least two sliding roller sets and the at least one buffer roller.
As per claim 24, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: further comprising a drag chain structure between the bed board and the bedstead (see Fig. 5, lines [68]: gear-toothed belt may be considered a “drag chain’ as it is dragged via gear-toothed pulley [72] and has a “slack intermediate portion.” See col. 4, lines [14-24]).
As per claim 25, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 24, and additionally teaches: wherein the drag chain structure comprises a bent feature that moves along in a direction which is opposite to that of the bed board (see Fig. 5, bent part {portion of chain [68] going around pulley [72]} moves/turns in an opposite direction of the movement of tabletop [66]).
As per claim 26, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 25, and additionally teaches: wherein a first end of the drag chain is fixed upon the bed board (see Fig. 5, end of [68] at [68B1]), and a second end of the drag chain is fixed upon the bedstead (see Fig. 5, end of [68] at [68B2]).
As per claim 27, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 26, and additionally teaches: wherein the first end of the drag chain is fixed upon the bed board via a fastener (see col. 4, lines [22-24]: fixedly attached inherently would require some degree of “fastener”).
As per claim 28, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 27, and Jarin also teaches:  wherein the fastener includes at least one of a screw, a catch, or a buckle (see Jarin, Fig. 2, ends of belt [16] are fixed to table [2] via “[19]: conventional fixing means”).  The Examiner interprets at least a screw to be a conventional fixing means for attaching two objects.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uosaki with these aforementioned teachings of Jarin to have used a conventional fixing means, such as a screw, as taught by Jarin to attach the chain of Uosaki to its slidable table for improved safety/security.
As per claim 29, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 26, and additionally teaches: wherein the second end of the drag chain is fixed upon a groove of the bedstead (see Fig. 5, end of chain [68] near [68B2] loops down at [72] into bedstead [64]).
As per claim 30, Uosaki teaches:  A transport apparatus for moving a patient in an imaging system (see Uosaki: “couch apparatus for medicine) comprising:
a patient bed (see Fig. 4, [54]: couch apparatus) including:
a bed board (see Fig. 4-10, [66]: tabletop) for accommodating a patient;
a bedstead (see Fig. 4-10, [64]: upper base) for supporting the bed board;
at least two sliding wheel sets (see Fig. 6, [90]: guide rollers) for allowing the bed board to move horizontally relative to the bedstead along a longitudinal direction of the bed board (see col. 4, lines [66-67]: “guide rollers [90] for smoothing the axial movement of the tabletop [66]), wherein each of the at least two sliding wheel set includes a plurality of sliding rollers along the longitudinal direction of the bed board (see col. 4, lines [68] thru col. 5, lines [1-3]: “a plurality of pairs of axial direction guide rollers [90] are provided”); and
at least one buffer roller (see Fig. 6, [88]: guide rollers restricting width directional movement of table top) on a side of a sliding wheel set of the at least two sliding wheel sets (see Fig. 6, [88] is on a same side as [90]), the at least one buffer roller being along the longitudinal direction of the bed board (see col. 5, lines [1-3]: “A plurality of pairs of width-directional guide rollers [88] are provided along the longitudinal axis of the tabletop 66 at predetermined intervals”)
wherein the sliding wheel set and the at least one buffer roller are restricted by a same surface of a guide rail (see Fig. 6, both guide rollers [90] and buffer rollers [88] contact and are restricted by an upper surface “patch plate” [64B]. The examiner interprets the upper surface of 64B to be the “same” surface throughout).
Uosaki, however, does not explicitly teach or show the following:  wherein a radius of a buffer roller of the at least one buffer roller is less than a sliding roller of the sliding wheel set.
Jarin, however, teaches multiple rollers of different radii to facilitate horizontal movement of a table top with respect to a base. Specifically, the radius of rollers [31, 32, 35] are less than second roller set [12], as shown in Fig. 2 of Jarin.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Uosaki’s radius of the guide rollers [88] to be less than its guide rollers [90] as in Jarin to more accurately and smoothly guide horizontal movement of the table top of Uosaki.
As per claim 31, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: further comprising: an elevating module (see Fig. 4, [62]: elevating mechanism) for vertically lifting the patient bed to a desired position along a first direction of the imaging system (see col. 3, lines [53-55]: “the elevating mechanism raises/lowers the upper base [64]).
As per claim 37, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: wherein the imaging system includes at least one of a magnetic resonance imaging (MRI) system, a treatment system, or an examination system (see Uosaki, Abstract and Fig. 4, with “MRI” apparatus [50]).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,210,893 to Uosaki in view of in view of U.S. Patent 4,773,637 to Jarin in further view of U.S. Patent Application Publication 2015/0208946 to Popescu.
As per claim 35, Uosaki as modified by Jarin teaches all the limitations as described in the above rejection of claim 1, however, Uosaki does not teach the following which is described by Popescu: further comprising a line trapper (see Fig. 7, [36]: sheath wave trap).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uosaki/Jarin with these aforementioned teachings of Popescu with the motivation of including a line trapper/sheath wave trap on the existing patient bed unit of Uosaki to prevent unwanted high frequency interface affecting final MRI image quality.
As per claim 36, Uosaki as modified by Jarin/Popescu teaches all the limitations as described in the above rejection of claim 12 and additionally Popescu teaches: wherein the line trapper is of an elliptical shape (see Fig. 7, sheath wave trap [36] has an elliptic shape).

Allowable Subject Matter
Claims 32-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/4/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Uosaki and Jarin (either alone or in combination) does not teach the newly amended limitations of “wherein the sliding wheel set and the at least one buffer roller are restricted by a same surface of a guide rail,” however this is not found persuasive upon further consideration of the art of Uosaki. Specifically, as noted in the updated above rejections, as per Uosaki Figure 6, both guide rollers [90] and buffer rollers [88] contact, and are further restricted by, an upper surface of a “patch plate” [64B]. The examiner interprets the upper surface of 64B to be the “same” surface throughout and as such the amended claim language is also met by Uosaki.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                       
7/12/2022